Exhibit 10.4
Assumption Agreement and First Amendment
to
Loan And Security Agreement
THIS ASSUMPTION AGREEMENT AND FIRST AMENDMENT to Loan and Security Agreement
(this “Amendment”) is entered into as of February 25, 2009, by and between
SILICON VALLEY BANK (“Bank”), CARDIOVASCULAR SYSTEMS, INC. (formerly known as
Replidyne, Inc.), a Delaware corporation, for itself and as successor to
Existing Borrower (“Successor Borrower”), whose address is 651 Campus Drive,
Saint Paul, MN 55112, and CSI MINNESOTA, INC. (formerly known as Cardiovascular
Systems, Inc.), a Minnesota corporation (“Existing Borrower”), whose address is
651 Campus Drive, Saint Paul, MN 55112. (Successor Borrower and Existing
Borrower are referred to herein, jointly and severally, as “Borrower”.)
Recitals
     A. Bank and Existing Borrower have entered into that certain Loan and
Security Agreement dated September 12, 2008 (as the same may from time to time
be amended, modified, supplemented or restated in writing, the “Loan
Agreement”).
     B. Bank has extended credit to Existing Borrower for the purposes permitted
in the Loan Agreement.
     C. Existing Borrower and Successor Borrower have advised Bank that Existing
Borrower shall merge into Successor Borrower, with Successor Borrower being the
surviving corporation (the “Merger”).
     D. Existing Borrower and Successor Borrower have requested that the Loan
Agreement and other Loan Documents be amended and supplemented in order to allow
Successor Borrower to become the borrower under the Loan Agreement and other
Loan Documents.
     E. Bank has agreed to so amend and supplement the Loan Agreement and other
Loan Documents, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations, warranties and
agreements set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



2. Assumption. Effective immediately upon the Merger, Successor Borrower,
without any further action, hereby assumes and agrees to perform for the benefit
of Bank all of the “Obligations” (as defined in the Loan Agreement) of Existing
Borrower, and Successor Borrower agrees to honor, perform and in all respects
comply with all terms and provisions of all of the Loan Documents (including,
without limitation, the Loan Agreement and the Term Loan B Promissory Notes) to
the same extent as though Successor Borrower were named therein jointly and
severally with Existing Borrower. Effective immediately upon the Merger, all
references in the Loan Agreement to “Collateral” and “Obligations” shall be
deemed to refer to all present and future Collateral and Obligations (as therein
defined) of Successor Borrower as well as Existing Borrower, and all references
in the Loan Documents to “Borrower” shall be deemed to refer to Successor
Borrower for itself and as successor to Existing Borrower. For example and
without limitation on the generality of the foregoing, (i) the term “Loan
Documents” as defined in the Loan Agreement shall include agreements executed by
Existing Borrower prior to the Merger as well as agreements executed by
Successor Borrower, and (ii) Section 5.11 of the Loan Agreement which reads as
follows:
No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
shall apply to such representations, warranties or other statements whether
given by Successor Borrower upon or after the Merger or by Existing Borrower or
Cardiovascular Systems, Inc. (fka Replidyne, Inc.) prior to the Merger.
3. No Offset or Counterclaim. Existing Borrower and Successor Borrower
acknowledge that the Obligations are owing to Bank from Existing Borrower and,
effective immediately upon the Merger, will be owing from Successor Borrower,
without any defense, offset or counterclaim of any kind or nature whatsoever.
4. Grant of Security Interest. Without limiting the generality of the provisions
of Section 2 above, effective immediately upon the Merger, as security for all
Obligations, Successor Borrower grants to Bank a continuing security interest
in, and pledges to Bank, all of the following, whether now owned or hereafter
acquired, and wherever located: All of the “Collateral” (as defined in the Loan
Agreement) of Successor Borrower. Effective

2



--------------------------------------------------------------------------------



 



immediately upon the Merger, all references in the Loan Agreement to Collateral
shall be deemed to refer to the Collateral of each of Existing Borrower and
Successor Borrower.
5. Merger Consent. Reference is made to the Consent Regarding RMS Merger, dated
February 25, 2009, entered into between Bank and Existing Borrower. Borrowers
hereby confirm and agree to perform the covenants and conditions agreed to by
Existing Borrower pursuant to such Consent.
6. Financial and Merger-Related Representations and Warranties. Borrowers
represent and warrant that the financial statements and reports of
Cardiovascular Systems, Inc. (fka Replidyne, Inc.) delivered to Bank and/or
filed with the Securities and Exchange Commission fairly present in all material
respects the financial condition and results of operations of Cardiovascular
Systems, Inc. (fka Replidyne, Inc.). Borrowers represent and warrant that there
has not been any deterioration in the financial condition of Cardiovascular
Systems, Inc. (fka Replidyne, Inc.) that is not reflected in such financial
statements and reports. Borrowers represent and warrant that they have delivered
to Bank true and complete copies of the Agreement and Plan of Merger and
Reorganization dated November 3, 2008, among Responder Merger Sub, Inc. (“Merger
Sub”), Successor Borrower and Existing Borrower (the “Merger Agreement”), the
“Company Disclosure Schedule” (as defined in the Merger Agreement), and the
“Replidyne Disclosure Schedule” (as defined in the Merger Agreement), and all
amendments, supplements and updates thereto. The representations and warranties
of Merger Sub, Successor Borrower and Existing Borrower contained in the Merger
Agreement, Company Disclosure Schedule, and Replidyne Disclosure Schedule, shall
be deemed made to Bank and shall survive the “Effective Date” as defined in the
Merger Agreement, and continue in favor of Bank, notwithstanding Section 10.1 of
the Merger Agreement, or anything else to the contrary.
7. Modifications and Clarifications Regarding Loan Documents.
     7.1 Delay in Availability. Notwithstanding Section 2.1.1(a) of the Loan
Agreement or any other provision of the Loan Documents, Bank shall have no
obligation to make any Advances or allow the use of the Revolving Line for Cash
Management Services (except for Cash Management Services of up to $200,000 for
business credit card purposes), until Bank has received a search from the
Delaware Secretary of State confirming the filing and priority of Bank’s UCC
financing statement against Successor Borrower.
     7.2 Insurance. To the extent that Section 6.7 of the Loan Agreement
requires any advance notice to Bank of Borrower’s insurance being changed to
recognize the change of identity from Existing Borrower to Successor Borrower,
such advance notice is hereby waived.
     7.3 Collateral Accounts. Reference is made to Section 6.8(a) of the Loan
Agreement which reads as follows:
(a) Maintain all of its and all of its Subsidiaries’ operating and other deposit
accounts, securities accounts, and any other

3



--------------------------------------------------------------------------------



 



accounts at which Borrower or its Subsidiaries maintain funds or investments
(including without limitation any Collateral Accounts, but excluding the Auction
Rate Securities (UBS)) with Bank and Bank’s Affiliates.
Notwithstanding anything to the contrary in Section 6.8 of the Loan Agreement,
Successor Borrower shall have until 30 days following the date of the Merger to
close any of its accounts that are not allowed to be maintained other than with
Bank and Bank’s Affiliates in accordance with Section 6.8(a) of the Loan
Agreement, and during such period Borrower shall not be required to provide
Control Agreements with respect to such accounts.
     7.4 Changes in Ownership. Section 7.2(c) of the Loan Agreement reads as
follows:
(c) permit a change in the record or beneficial ownership of an aggregate of
more than 20% of the outstanding shares of stock of Borrower, in one or more
transactions, compared to the ownership of outstanding shares of stock of
Borrower in effect on the date hereof (other than by the sale of Borrower’s
equity securities in a public offering or to private equity investors so long as
Borrower identifies to Bank the private equity investors prior to the closing of
the transaction); or
Effective immediately upon the Merger, said Section 7.2(c) is hereby amended to
read as follows:
(c) permit or suffer any Change in Control; or
     7.5 Assumption Agreement. The following definition is hereby added to
Section 13.1 of the Loan Agreement in the appropriate alphabetical order:
“Assumption Agreement” is that certain Assumption Agreement and First Amendment
to Loan and Security Agreement, dated February 25, 2009, among Bank,
Cardiovascular Systems, Inc. (fka Replidyne, Inc.), and CSI Minnesota (fka
Cardiovascular Systems, Inc.).
     7.6 Change in Control. The following definition is hereby added to
Section 13.1 of the Loan Agreement in the appropriate alphabetical order:
“Change in Control” means any event, transaction, or occurrence as a result of
which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing

4



--------------------------------------------------------------------------------



 



twenty percent (20%) or more of the combined voting power of Borrower’s then
outstanding securities.
     7.7 Designated Deposit Account. The definition of “Designated Deposit
Account” contained in Section 13.1 of the Loan Agreement reads as follows:
“Designated Deposit Account” is Borrower’s deposit account, account number
                       , maintained with Bank.
Borrower and Bank acknowledge and agree that, following the Merger, Bank intends
to have a new Designated Deposit Account opened with respect to Successor
Borrower because Existing Borrower, for which the above-referenced Designated
Deposit Account was opened, will have merged into Successor Borrower. Borrower
will cooperate with the opening of such new Designated Deposit Account.
     7.8 Initial Projections. For purposes of clarity, Bank and Borrower
acknowledge and agree that the “Initial Projections” as defined in Section 13.1
of the Loan Agreement shall continue to be the projections provided by Existing
Borrower for purposes of entering into the Loan Agreement.
     7.9 Perfection Certificate. The definition of “Perfection Certificate”
contained in Section 13.1 of the Loan Agreement reads as follows:
“Perfection Certificate” is defined in Section 5.1.
Effective immediately upon the Merger, said definition is amended to read as
follows:
“Perfection Certificate” is defined in Section 5.1 provided that “Perfection
Certificate” shall, (a) with reference to “Existing Borrower” (as defined in the
Assumption Agreement) prior to the Merger, mean the Perfection Certificate
delivered by Existing Borrower, dated September 12, 2008, (b) with reference to
“Successor Borrower” (as defined in the Assumption Agreement) prior to the
Merger, mean the pre-Merger Perfection Certificate delivered by Successor
Borrower, dated February 25, 2009, and (c) with reference to the “Borrower” (as
defined in the Assumption Agreement) upon and after the Merger, mean the
post-Merger Perfection Certificate delivered by Successor Borrower, dated
February 25, 2009.
8. Limitation of Amendments.
     8.1 The consents and amendments set forth in this Amendment are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term

5



--------------------------------------------------------------------------------



 



or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
     8.2 This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
9. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents, warrants and agrees as follows:
     9.1 Immediately after giving effect to this Amendment and immediately after
giving effect to the Merger (a) the representations and warranties contained in
the Loan Documents are true, accurate and complete in all material respects as
of the date hereof and as of the date of the Merger (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
     9.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
     9.3 The organizational documents of Successor Borrower previously delivered
to Bank (including the amendment referenced in the Merger Consent) remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;
     9.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
     9.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
     9.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

6



--------------------------------------------------------------------------------



 



     9.7 This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
10. Expenses. Without limitation on the terms of the Loan Documents, Borrower
agrees to reimburse Bank for all its reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment. Bank is
authorized to charge said fees, costs and expenses to Borrower’s loan account or
any of Borrower’s deposit accounts maintained with Bank.
11. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                              SILICON VALLEY BANK       CARDIOVASCULAR SYSTEMS,
INC.                     (fka Replidyne, Inc.)    
 
                            By:   /s/ Benjaman Johnson       By:   /s/ Laurence
L. Betterley                          
 
  Name:   Benjaman Johnson           Name   Laurence L. Betterly    
 
  Title:   Deal Team Leader           Title:   Chief Financial Officer    
 
                                            CSI MINNESOTA, INC.                
    (fka Cardiovascular Systems, Inc.)    
 
                                            By:   /s/ David L. Martin          
                   
 
                  Name:   David L. Martin    
 
                  Title:   Chief Executive Officer    

8